Case 19-80064-TLS            Doc 524       Filed 02/27/19 Entered 02/27/19 12:09:48                      Desc Main
                                          Document      Page 1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

---------------------------------------------------------- X
In re:                                                     : Chapter 11
                                                           :
SPECIALTY RETAIL SHOPS HOLDING                             : Case No. 19-80064-TLS
CORP., et al.,1                                            :
                                                           : (Jointly Administered)
                                    Debtors.               :
                                                           : Re: Docket No. 412
---------------------------------------------------------- X


       LIMITED OBJECTION AND RESERVATION OF RIGHTS OF WELLS FARGO
           BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT AND
    COLLATERAL AGENT, TO THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER
        (I) APPROVING THE ADEQUACY OF THE DISCLOSURE STATEMENT, (II)
    APPROVING THE SOLICITATION AND NOTICE PROCEDURES WITH RESPECT
    TO CONFIRMATION OF THE DEBTORS’ PROPOSED JOINT CHAPTER 11 PLAN,
      (III) APPROVING THE FORMS OF BALLOTS AND NOTICES IN CONNECTION
     THEREWITH, (IV) SCHEDULING CERTAIN DATES WITH RESPECT THERETO,
                       AND (V) GRANTING RELATED RELIEF

            Wells Fargo Bank, National Association, as administrative agent and collateral agent

(“Wells Fargo”), by its undersigned counsel, respectfully submits this Limited Objection and

Reservation of Rights to Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of

the Disclosure Statement, (II) Approving the Solicitation and Notice Procedures With Respect

To Confirmation of the Debtors’ Proposed Joint Chapter 11 Plan, (III) Approving the Forms of

Ballots and Notices in Connection Therewith, (IV) Scheduling Certain Dates With Respect

Thereto, and (V) Granting Related Relief [Doc. No. 412] (the “DS Motion”), and respectfully

states as follows:


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); Shopko Holding Company,
LLC (0171); Shopko Institutional Care Services Co., LLC (7112); Shopko Optical Manufacturing, LLC (6346);
Shopko Properties, LLC (0865); Shopko Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592).
5603708.2
Case 19-80064-TLS              Doc 524       Filed 02/27/19 Entered 02/27/19 12:09:48                     Desc Main
                                            Document      Page 2 of 8



        STATEMENT OF LIMITED OBJECTION AND RESERVATION OF RIGHTS2

            1.      The Disclosure Statement filed by the Debtors with respect to the First Amended

Joint Chapter 11 Plan of Reorganization of Specialty Retail Shops Holding Corp and Its Debtor

Affiliates (the “Plan”), describes a plan that is inconsistent with, and if confirmed, would violate,

the Final Order approving the debtor-in-possession financing [Doc. No. 425] (the “Final DIP

Order”), and the bargained-for rights granted to Wells Fargo and its lender group thereunder.

Wells Fargo continues to negotiate in good faith with the Debtors in an attempt to address its

numerous concerns with respect to the Disclosure Statement and the Plan. Nonetheless, Wells

Fargo’s concerns are significant and constrain it to file this limited objection and reservation of

rights to the Disclosure Statement for the reasons set forth below, and to expressly reserve its

rights to object to the Plan, and to any amended Disclosure Statement that may be filed, at the

appropriate time.

            2.      Notably, the Disclosure Statement and Plan appear to attempt an end run on the

Court-approved rights and priorities granted to Wells Fargo and the Lenders set forth in the Final

DIP Order and Financing Agreements. Under the Final DIP Order, the Court approved the

Ratification Agreement (as defined in the Final DIP Order), which contains various milestones

(“Milestones”) that the Debtors must reach in the process of pursuing their dual reorganization

and liquidation path in these Chapter 11 cases.                     In relevant part, under the Ratification

Agreement, the Debtors’ failure to satisfy the “Plan Milestones” (as defined therein), including,

inter alia, the delivery by the Debtors to Wells Fargo by March 14, 2019 of a commitment letter

in form and substance reasonably acceptable to Wells Fargo from one or more Plan sponsors

acceptable to Wells Fargo, automatically triggers the “Sale Milestones” (as defined therein). See


2
    Capitalized terms used but not defined herein shall have the meaning ascribed to such term in the Final DIP Order.
5603708.2                                                  2
Case 19-80064-TLS            Doc 524       Filed 02/27/19 Entered 02/27/19 12:09:48                        Desc Main
                                          Document      Page 3 of 8


Ratification Agreement, Exhibit 1 to the Final DIP Order, at §5.4(m) – (p) [Doc 425 at 74-76].

Included among the Sale Milestones is the requirement that the Debtors deliver to Wells Fargo a

liquidation budget “in form and substance acceptable” to Wells Fargo before any liquidation of

the Debtors’ assets may proceed. Id. at §5.4(p) [Doc 425 at 75]. Wells Fargo’s consent is

therefore a prerequisite to either “toggle” of the Debtors’ proposed dual path of proceeding.

Moreover, Section 5.3 of the Final DIP Order expressly provides that the Debtors shall not “sell,

sell, transfer, lease, encumber or otherwise dispose of any portion of the Collateral outside the

ordinary course of business” without the consent of Wells Fargo.

            3.    The Disclosure Statement disregards this bargained-for, Court-ordered procedure.

On its face, the Disclosure Statement simply presupposes that Wells Fargo will acquiesce to the

inconsistent structure proposed by the Debtors in the Plan (which Wells Fargo has not and will

not do) and eviscerates the requirements put into place by the Final DIP Order. The Disclosure

Statement sets forth two alternative scenarios for the satisfaction of claims and equity interests

under the Plan – an “Equitization Restructuring” (reorganization) and an “Asset Sale

Restructuring” (liquidation) – that do not track the dual path approach under the Final DIP Order

and makes no mention of the need for Wells Fargo’s consent at key junctures, or the other

requirements of the Final DIP Order.3

            4.    The effect of approving the plan of reorganization would be to allow the Debtors

to renege on the deal memorialized, and approved by the Court, in the Final DIP Order and effect

a unilateral liquidation outside the confines of the Final DIP Order.4 Any such liquidation would

liquidate the lenders’ collateral without the requisite consent and, as such, renders the Plan

3
  Further, the Disclosure Statement omits critical details such as the identity of any Plan Sponsor, the identity of any
Plan Administrator, the estimated fees attendant to any liquidation, and the budget for any liquidation.
4
  This would not be the first time the Debtors reneged on a deal that they negotiated in these cases. Between the
entry of the Interim DIP Order and the Final DIP Order, the terms of the DIP facility had to be revised to
accommodate the Debtors’ projected failure to maintain compliance with the terms of the Interim DIP Order.
5603708.2                                                  3
Case 19-80064-TLS            Doc 524    Filed 02/27/19 Entered 02/27/19 12:09:48           Desc Main
                                       Document      Page 4 of 8


infirm.          Indeed, the Disclosure Statement merely highlights the multiple insurmountable

obstacles to Plan confirmation that Wells Fargo intends to raise at the confirmation hearing,

including, without limitation: (i) the Plan’s attempt, without any basis in fact or law, to bifurcate

the lenders of the unitranche facility into different creditor classes (and the misstatement of the

collateral securing that facility); (ii) the lack of any evidence that, inter alia, any proposed Plan

Sponsor or liquidation budget will be acceptable to Wells Fargo; (iii) the Plan’s apparent attempt

to permit junior secured creditors, administrative claimants and priority creditors to be paid

ahead of DIP lenders in contravention of the Final DIP Order and the Bankruptcy Code; (iv) any

attempt by the Plan to relinquish liens upon the “Effective Date” (as defined in the Plan) absent

such lien holder being paid out in full; (v) the Plan’s provision for an unsubstantiated Section

506(c) surcharge of not less than $11 million; and (vi) as further discussed below, the Plan being

predicated upon a highly questionable liquidation analysis that is inconsistent with both the

Bankruptcy Code and the DIP lenders’ rights under the Final DIP Order.

            5.       The Disclosure Statement seemly fails to provide the “adequate information”

required by Section 1125(b) of the Bankruptcy Code as a prerequisite to approval. “The primary

purpose of a disclosure statement is to give creditors information necessary to decide whether to

accept the plan.” See Dakota Rail, 104 B.R. at 142 (citing In re Monnier Bros., 755 F.2d 1336,

1342 (8th Cir. 1985)). “Adequate information” for purposes of Section 1125 is “information of a

kind, and in sufficient detail, as far as is reasonably practicable in light of the nature and history

of the debtor and the condition of the debtor’s books and records…that would enable such a

hypothetical investor of the relevant class to make an informed judgment about the plan.” 11

U.S.C. § 1129(a)(1). To this end, courts have identified certain nonexclusive and nonexhaustive

types of information that should be included in a disclosure statement. Id. (enumerating nineteen


5603708.2                                          4
Case 19-80064-TLS         Doc 524     Filed 02/27/19 Entered 02/27/19 12:09:48             Desc Main
                                     Document      Page 5 of 8


different types of information). Among these include, inter alia, a complete description of the

available assets and their value; a liquidation analysis setting forth estimated return that creditors

would receive under chapter 7; information regarding the future management of the debtor; an

estimate of all administrative expenses; and any financial information, valuations or pro forma

projections that would be relevant to creditors’ determinations of whether to accept or reject a

plan. Id. (citing In re Scioto Valley Mortgage Co., 88 B.R. 168, 170-71 (Bankr. S.D. Ohio

1988)).

            6.   Fundamentally, the Disclosure Statement describes a Plan that, in its current form,

is unconfirmable on its face. See In re Am. Cap. Equip., LLC, 668 F.3d 145, 153-54 (3d Cir.

2012) (holding that a bankruptcy court may make a confirmability determination at the

disclosure statement stage where there is a defect that makes a plan inherently or patently

unconfirmable); In re Quigley Co., Inc., 377 B.R. 110, 115 (Bankr. S.D.N.Y. 2007) (“If the plan

is patently unconfirmable on its face, the application to approve the disclosure statement must be

denied”); In re Dakota Rail, Inc., 104 B.R. 138, 145 (Bankr. D. Minn. 1989) (finding a

disclosure statement to be facially defective where vital funding for the debtor’s continuing

operations will not be available if the proponents’ plan were confirmed).

            7.   Nevertheless, to the extent that the Court is inclined to approve the Disclosure

Statement, any Order granting such approval should expressly provide that (a) the rights of Wells

Fargo and the Lenders set forth in the Final Order (including the Financing Agreements) are not

impaired in any way by the approval of the Disclosure Statement, (b) to the extent of a conflict

between the rights of Wells Fargo and the Lenders set forth in the Final DIP Order and anything

set forth in the Disclosure Statement or the terms of the order approving the Disclosure

Statement, the terms of the Final DIP Order shall prevail, and (c) approval of the Disclosure


5603708.2                                         5
Case 19-80064-TLS       Doc 524    Filed 02/27/19 Entered 02/27/19 12:09:48           Desc Main
                                  Document      Page 6 of 8


Statement shall neither (i) imply that the Plan is confirmable in its current form or (ii) waive,

modify, or impair the rights of Wells Fargo or the Lenders to object to the adequacy of the

Disclosure Statement, the Plan Supplement, or Plan in any manner whatsoever at the

confirmation hearing.

Dated: February 26, 2019

                                                    BAIRD HOLM LLP

                                                    /s/ Brandon R. Tomjack
                                                    Brandon R. Tomjack (#22981)
                                                    1700 Farnam St., Suite 1500
                                                    Omaha, Nebraska 68102-2068
                                                    Tel.: (402) 344-0500
                                                    Fax: (402) 344-0588
                                                    btomjack@bairdholm.com

                                                              -and-

                                                    OTTERBOURG P.C.

                                                    /s/ Daniel F. Fiorillo
                                                    Daniel F. Fiorillo
                                                    Chad B. Simon
                                                    (Admitted Pro Hac Vice)
                                                    230 Park Avenue
                                                    New York, New York 10169
                                                    Tel.: (212) 661-9100
                                                    Fax: (212) 682-6104
                                                    dfiorillo@otterbourg.com
                                                    csimon@otterbourg.com

                                                    Counsel for Wells Fargo Bank, National
                                                    Association, as Agent for the ShopKo Credit
                                                    Facility, Creditor and Interested Party




5603708.2                                      6
Case 19-80064-TLS        Doc 524    Filed 02/27/19 Entered 02/27/19 12:09:48             Desc Main
                                   Document      Page 7 of 8




                              CERTIFICATE OF SERVICE

I hereby certify that on February 27, 2019, I electronically filed the foregoing with the Clerk of
the Bankruptcy Court using the CM/ECF system which sent notification of such filing to the
following CM/ECF participants:


        Paul Arrow                                   Brian J. Koenig
        parrow@buchalter.com                         brian.koenig@koleyjessen.com
                                                     brianjkoenig@gmail.com
        Jennifer A. Asher                            teri.gibbons@koleyjessen.com
        jasher@orrick.com                            angela.annan@koleyjessen.com

        Arend Baack                                  Robert L. LeHane
        abaack@gilawfirm.com                         kdwbankruptcydepartment@kelleydrye.com
        maddog1954@aol.com                           MVicinanza@ecf.inforuptcy.com

        Jeanmarie Baer                               Laura Metzger
                                                     lmetzger@orrick.com
        David M. Blau                                nymao@orrick.com
        dblau@clarkhill.com
                                                     James J Niemeier
        Kevin M. Capuzzi                             jniemeier@mcgrathnorth.com
        kcapuzzi@beneschlaw.com                      mhernandez@mcgrathnorth.com
        debankruptcy@beneschlaw.com
        mbarrie@beneschlaw.com                       Trev Peterson
        jhoover@beneschlaw.com                       tpeterson@knudsenlaw.com
                                                     lryman@knudsenlaw.com
        Michael E Collins
        mcollins@manierherod.com                     Claire Ann Resop
        rmiller@manierherod.com                      cresop@steinhilberswanson.com
                                                     jsteele@steinhilberswanson.com
        Rainero D'Aversa                             1922193420@filings.docketbird.com
        rdaversa@orrick.com
        nymao@orrick.com                             Clay M. Rogers
                                                     crogers@smithslusky.com
        Michael T. Eversden
        meversden@mcgrathnorth.com                   Brad Eric Scheler
        ecf-8b2b25b3605e@ecf.pacerpro.com            brad.eric.scheler@friedfrank.com
                                                     managingattorneysdepartment@fried

5603708.2                                        7
Case 19-80064-TLS      Doc 524     Filed 02/27/19 Entered 02/27/19 12:09:48     Desc Main
                                  Document      Page 8 of 8


        Steven E. Fox                           frank.com
        sfox@riemerlaw.com
        dromanik@riemerlaw.com                  Jeffrey Weston Shields
                                                jshields@joneswaldo.com
        Richard P. Garden
        rgarden@clinewilliams.com               Michelle E. Shriro
        dhilger@clinewilliams.com               mshriro@singerlevick.com
                                                scotton@singerlevick.com
        Michael I. Gottfried
        mgottfried@lgbfirm.com,                 Peter Brian Siroka
        srichmond@lgbfirm.com                   peter.siroka@friedfrank.com
        vrichmond@lgbfirm.com                   managingattorneysdepartment@friedfrank.co
                                                m
        Evan C. Hollander                       Michael J. Whaley
        echollander@orrick.com                  mwhaley@clinewilliams.com
        nymao@orrick.com                        tlostaglia@clinewilliams.com

                                                John F. Zimmer
        Jerry Jensen                            jzimmer@clinewilliams.com
        ustpregion13.om.ecf@usdoj.gov
        Jerry.L.Jensen@usdoj.gov

        Michael Courtney Keats
        michael.keats@friedfrank.com
        managingattorneysdepartment
        @friedfrank.com

        Brian A. Kilmer
        bkilmer@kcq-lawfirm.com

        J.P. Sam King
        samking@mgwl.com



                                          s/Brandon R. Tomjack




5603708.2                                   8
